Citation Nr: 0106790	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  94-31 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertrophic 
arthritis of the interphalangeal articulations.

2.  Entitlement to service connection for generalized 
arthritis other than arthritis of the interphalangeal 
articulations.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from April 1950 to April 
1953 and from July 1953 to May 1954.

This appeal arises from a rating decision of August 1993 from 
the Columbia, South Carolina, Regional Office (RO).  The 
Board of Veterans' Appeals (Board) remanded this case to the 
RO in August 1996 and December 1996.  In April 1997 and June 
1998, the Board again remanded the case to the RO.  In March 
1999, the case was again remanded to the RO to schedule a 
hearing before a member of the Board.  That hearing was 
conducted and the case has been returned to the Board for 
further consideration.  

The veteran presented testimony before the undersigned member 
of the Board at the RO in November 2000.


FINDINGS OF FACT

1.  A rating decision in April 1967 denied service connection 
for hypertrophic arthritis of the interphalangeal 
articulations.  An April 28, 1967, Department of Veterans 
Affairs (VA) letter advised the veteran of the decision and 
his appellate rights.  No communication was received within 
one year of the letter expressing disagreement with the 
decision.


2.  Evidence received subsequent to the April 1967 decision 
is new but not material, and is not so significant that it 
must be considered to fairly decide the merits of the claim 
for service connection for hypertrophic arthritis of the 
interphalangeal articulations.

3.  All evidence necessary for an equitable disposition of 
the veteran's claim for generalized arthritis other than 
arthritis of the interphalangeal articulations has been 
developed.

4.  There is no evidence of generalized arthritis during 
service or that arthritis is related to any condition in 
service.

5.  There is no evidence of arthritis within one year of 
discharge from service.

6.  At discharge from service, the veteran's joints were 
normal and he only had complaints related to an inguinal 
hernia during the year following service.  


CONCLUSIONS OF LAW

1.  The April 1967 rating decision denying service connection 
for hypertrophic arthritis of the interphalangeal 
articulations is final.  Evidence received subsequent to that 
decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 1991 & Supp. 
2000); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C.A. § 5103A(f)); 
38 C.F.R. §§ 3.160(d), 3.156(a), 3.303(a), 20.302(a) (2000).

2.  Generalized arthritis other than arthritis of the 
interphalangeal articulations was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2000); Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

A July 1950 clinical record entry notes a sprained wrist and 
possible fracture.  The veteran was sent to the emergency 
room.  Another July 1950 clinical record entry notes that an 
X-ray of the left wrist was negative for a fracture.

A September 1950 clinical record entry notes the veteran 
complained of pains in the left side of the back in the 
lumbar region especially when bending forward. 

A July 1951 clinical record entry notes the veteran 
complained of vague joint discomfort that was relieved by 
stretching.  

The veteran was hospitalized in July 1952.  The final 
diagnosis was Vincent's infection of the tonsils.  A nursing 
note entry notes the veteran complained of pain in the back 
and in the joints of the arms and legs.  

A January 1953 clinical record entry notes a sprained right 
ankle.  X-ray was negative.  The veteran was admitted for 
three days and then discharged to duty.

A report of medical examination, dated in April 1953 for 
separation, notes the clinical evaluation of the upper and 
lower extremities, the feet, the spine, and other 
musculoskeletal was normal.

A report of medical examination, dated in July 1953 for 
enlistment, notes the clinical evaluation of the upper and 
lower extremities, the feet, the spine, and other 
musculoskeletal was normal.

An August 1953 clinical record entry notes the veteran 
complained of pain in the chest after falling off a truck.  
X-rays of the left ribs were negative.  

March 1954 clinical record entries note bruised right ribs 10 
and 11. 

A report of medical examination, dated in May 1954 for 
separation, notes the clinical evaluation of the upper and 
lower extremities, the feet, the spine, and other 
musculoskeletal was normal.

A December 1954 private medical statement notes the veteran 
had a small right inguinal hernia at the site of the previous 
surgery.  

A December 1954 statement from a VA medical facility notes 
the veteran was examined and no hernia was found.

The report of a VA examination, dated in March 1967, notes 
the veteran complained of arthritis over the entire body of 
all joints for many years.  The evaluation of the 
musculoskeletal system notes he complained of pain in the 
knees, wrists, and right fifth finger.  He also indicated his 
local physician told him he had arthritis.  The diagnosis was 
hypertrophy arthritis interphalangeal articulation bilateral.  
A March 1967 report of VA X-rays notes the chest was normal, 
the knees showed no evidence of bony injury or disease, and 
the wrists showed no evidence of bony injury.  There were 
moderate arthritic changes at the interphalangeal 
articulations of the hands.

An April 1967 rating decision denied service connection for 
"hypertrophy arthritis, interphalangeal articulation, 
bilateral."  The veteran was advised of this decision by an 
April 28, 1967, VA letter.  This letter also explained the 
veteran's appellate rights.

A private medical record with entries from September 1983 to 
June 1992 was received in August 1993.  A December 1987 entry 
notes the veteran had acute gouty arthritis of the left 
wrist.  A June 1992 entry notes he had bursitis of the left 
shoulder.

Private medical records, dated from January 1990 to June 
1992, were received in August 1993.  Entries in January 1990 
note pharyngitis and a January 1991 entry notes a diagnosis 
of acute trachea bronchitis.  June 1992 entries note bursitis 
of the left shoulder.

The veteran presented testimony at a hearing at the RO in 
March 1994.  He testified that he had arthritis in the 
shoulder blades while he was stationed in Germany and that he 
was treated with penicillin.  He indicated he now has 
arthritis in all his joints.  He also indicated he was not 
given a physical examination in 1954 when he was discharged.  
The veteran also testified the he was seen for his arthritis 
a couple of months after discharge and was given shots.  He 
indicated he had no idea whether the physicians he saw after 
service were still in practice.

The veteran presented testimony before a member of the Board 
at the RO in February 1997.  He testified that he had 
arthritis in the shoulders, shoulder blades, toes, fingers, 
and wrists.  He indicated he first noticed arthritis when he 
was stationed in Germany.  He said he was given shots for his 
arthritis during service.  He indicated he was seen roughly 
50 times for his arthritis in Germany and was also treated 
when he was in Korea.  He indicated he did not receive a 
discharge physical examination.  He indicated that the 
physicians who treated him immediately following service are 
deceased.  The veteran further testified that other 
physicians who treated him were supposed to have sent 
statements to VA.

The veteran presented testimony before the undersigned member 
of the Board at the RO in November 2000.  He testified that 
cold weather caused his arthritis problem.  He indicated he 
broke his ankle in two places during service.  He also 
indicated his generalized arthritis affected all his joints.  
The veteran testified that while stationed in Germany, he was 
seen approximately 30 times for his hands, feet, and joints.  
He also testified he had problems with his hip joints while 
in service.  He later testified he broke his ankle after 
service.  He also indicated that a physician he saw after 
service was deceased.  


Analysis

New and material evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a) (2000).  The claimant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an NOD 
is not filed within that time.  38 U.S.C.A. § 7105(b), (c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2000).

An April 1967 rating decision denied service connection for 
hypertrophy arthritis, interphalangeal articulation, 
bilateral.  An April 28, 1967, letter to the veteran advised 
him of the decision and of his appellate rights.  No 
communication indicating disagreement was received from the 
veteran or his representative during the one-year period 
following notification of the decision.  Accordingly, under 
the law, the April 1967 decision became a final 
determination.  38 U.S.C.A. § 7105(b), (c) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.302(a) (2000).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is both new and material.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
April 1967 rating decision is a final determination and was 
the last decision to address the issue of service connection 
for hypertrophic arthritis of the interphalangeal 
articulations, the evidence that is considered to determine 
whether new and material evidence has been received is the 
evidence that has been received following that decision.  The 
evidence received subsequent to that decision is presumed 
credible for the purposes of reopening the veteran's claim, 
unless it is inherently false or untrue, or is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet.App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992).  See also Robinette v. Brown, 8 Vet. App. 69 
(1995).

Private medical records, dated from September 1983 to June 
1992 and from January 1990 to June 1992 were received in 
August 1993.  These records are new in the sense that they 
were not previously of record.  The records show general 
medical treatment including bursitis of the left shoulder and 
gouty arthritis of the left wrist.  However, these records do 
not show any treatment for arthritis of the interphalangeal 
articulations, nor do they provide any evidence as to the 
origin of the veteran's interphalangeal arthritis.  Since 
these records provide no evidence showing that the veteran's 
interphalangeal arthritis was incurred in service, they are 
not material.

The veteran presented testimony at the RO in March 1994.  He 
indicated he had arthritis in his shoulder blades during 
service and now has arthritis in all his joints.  He also 
indicated he was treated roughly 50 times for arthritis 
during service.  This testimony is new since it was not 
previously of record.  However, his testimony that his 
arthritis began during service is not probative since as a 
lay person, he is not competent to render opinions as to 
medical diagnosis or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Additionally, to the extent that his 
assertion that he had arthritis during service is based on 
what he may have been told by service medical personnel, such 
an assertion does not constitute competent evidence.  Warren 
v. Brown, 6 Vet. App. 4, 6 (1993) (statement of appellant as 
to what a doctor told him is not sufficient to establish a 
medical diagnosis).  The veteran's testimony provides no 
additional probative evidence to show that his 
interphalangeal arthritis was incurred in service.  
Accordingly, it is not material to the issue of service 
connection. 

The veteran presented testimony before a member of the Board 
at the RO in February 1997.  He testified that he first 
noticed arthritis when he was stationed in Germany during 
service and that he was treated with shots.  This testimony 
is new in the sense that it was not previously of record.  
However, his testimony that the arthritis began during 
service is not probative since as a lay person, he is not 
competent to render opinions as to medical diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Additionally, to the extent that his assertion that he had 
arthritis during service is based on what he may have been 
told by medical personnel, such an assertion does not 
constitute competent evidence.  Warren v. Brown, 6 Vet. 
App. 4 (1993).  The veteran's testimony provides no 
additional probative evidence to show that his 
interphalangeal arthritis was incurred in service.  
Accordingly, his testimony is not material to the issue of 
service connection. 

The veteran presented testimony before the undersigned member 
of the Board at the RO in November 2000.  He testified that 
cold weather during service caused his arthritis problems.  
He also indicated that he was seen during service for his 
hands, feet, hips, and other joints.  This testimony is new 
in the sense that it was not previously of record.  However, 
his testimony that his arthritis is due to cold exposure 
during service and that he was diagnosed with arthritis 
during service is not probative since as a lay person, he is 
not competent to render an opinion as to whether he was 
diagnosed with arthritis during service or that cold weather 
exposure caused his arthritis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Additionally, to the extent that his 
assertion that he had arthritis during service is based on 
what he may have been told by service medical personnel, such 
an assertion as to what a medical professional told him does 
not constitute competent evidence.  Warren v. Brown, 6 Vet. 
App. 4 (1993).  The veteran's testimony provides no 
additional probative evidence to show that his 
interphalangeal arthritis was incurred in service or was due 
to cold exposure during service.  Accordingly, his testimony 
is not material to the issue of service connection. 

The evidence received since the 1967 denial of the veteran's 
claim is not material to the issue of service connection.  
When considered with the evidence previously of record, most 
notably the service medical records which are completely 
devoid of a diagnosis of arthritis or gout during service and 
make no reference whatsoever to a cold injury during service, 
the newly received evidence does not provide any additional 
probative evidence to show that the veteran's hypertrophic 
arthritis of the interphalangeal articulations was incurred 
in service.  Accordingly, this evidence is not so significant 
that it must be considered to fairly decide the merits of the 
claim.  Therefore, the evidence is not new and material.  
38 C.F.R. § 3.156(a) (2000).  The claim for service 
connection for hypertrophic arthritis of the interphalangeal 
articulations may not be reopened.  38 U.S.C.A. § 5108 (West 
1991).

It is noted that "the Board does not have jurisdiction to 
consider a claim which [has been] previously adjudicated 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. 
Brown, 8 Vet.App. 1 (1995).

The Veterans Claims Assistance Act of 2000 was enacted during 
the pendency of the veteran's appeal.  That statute contains 
a number of new provisions pertaining to claims development 
procedures, including assistance to be provided to claimants 
by the RO, notification as to evidentiary requirements, and 
the obtaining of medical examinations and opinions to attempt 
to establish service connection.  Of decisive significance in 
the present matter, however, is language in the new statute 
which provides:


RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Therefore, to whatever extent the new legislation has changed 
the approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  Accordingly, the Board may 
proceed no further on the issue of service connection for 
hypertrophic arthritis of the interphalangeal articulations.

Service connection

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  This new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claim 
before the Board.  Accordingly, the Board must assess whether 
the development of the veteran's claim and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.

The RO obtained the veteran's service medical records in 
1967.  While the RO has not requested a VA examination as 
part of the veteran's current claim, such an examination is 
not necessary.  As noted below, the veteran's service medical 
records are completely devoid of a diagnosis of arthritis of 
any joint or of a diagnosis of a disorder that is associated 
with arthritis.  There is no indication in the record that 
the veteran's generalized arthritis is related to service.  
The veteran was also afforded a VA examination in 1967 which 
only showed arthritis in the interphalangeal articulations of 
the hands for which service connection has been previously 
denied.  Accordingly, it is not necessary to conduct an 
examination over 40 years after the veteran's last discharge 
from service since there is sufficient evidence in the record 
to render an equitable decision on his claim.  

The RO requested and obtained medical records from a 
physician identified by the veteran in his current claim.  In 
May 1997, the RO sent the veteran a letter advising him that 
he needed to submit evidence showing a relationship between 
arthritis and service, and that arthritis was manifest within 
one year of discharge from service.  However, no response was 
received from the veteran.  At his hearings, the veteran 
indicated that the physicians who treated him immediately 
following service for his claimed arthritis were deceased.  
He did not identify other providers of treatment for his 
arthritis following service with sufficient specificity for a 
request to be made for any additional medical records.  In 
the June 1998 supplemental statement of the case, the veteran 
was advised that no response had been received to the VA 
letter to him requesting evidence of treatment for arthritis 
within one year of discharge from service.  The veteran was 
also advised that there was no record of treatment in service 
for generalized arthritis nor was there evidence of any 
arthritic condition within one year of discharge from 
service.  The veteran has not identified specific additional 
evidence relevant to his claim that has not already been 
sought and associated with the claims file.  Accordingly, the 
Board finds that the notification and duty-to-assist 
provisions mandated by the Veterans Claims Assistance Act of 
2000 have been satisfied in this case.  Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  The disease entity must be identified and 
shown to be chronic during service.  In the absence of 
chronicity, continuity of symptomatology following discharge 
is required.  38 C.F.R. § 3.303(b) (2000).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

Where a veteran served continuously for ninety (90) days or 
more and arthritis becomes manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309(a) (2000).  

The veteran testified at his hearings that he was treated for 
arthritis during service.  However, his testimony that the 
arthritis began during service is not probative since as a 
lay person, he is not competent to render opinions as to 
medical diagnosis or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Additionally, to the extent that his 
assertion that he had arthritis during service is based on 
what he may have been told by service medical personnel, such 
an assertion as to what a medical professional told him does 
not constitute competent evidence.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  The service medical records do not show 
any diagnosis of arthritis.  Therefore, his testimony is not 
supported in any way by the service medical records.  At 
discharge from his first period of service in April 1953, the 
report of medical examination notes the clinical evaluation 
of the upper and lower extremities, the feet, the spine, and 
other musculoskeletal was normal.  Additionally, the July 
1953 report of medical examination for enlistment for his 
second period of service shows the clinical evaluation of the 
upper and lower extremities, the feet, the spine, and other 
musculoskeletal was normal.  The veteran testified at his 
March 1994 and February 1997 hearings that he did not receive 
a discharge physical examination.  However, the record 
contains a report of medical examination, dated in May 1954, 
the same month he was discharged from service.  This report 
notes the clinical evaluation of the upper and lower 
extremities, the feet, the spine, and other musculoskeletal 
was normal.  Therefore, there is no evidence of arthritis 
during service.  38 C.F.R. § 3.303 (2000).

A December 1987 private clinical record notes the veteran had 
acute gouty arthritis [arthritis due to gout, a group of 
disorders of purine metabolism, Dorland's Illustrated Medical 
Dictionary 140, 713 (28th ed. 1994)].  However, there is no 
evidence of gout or any metabolism disorder during service.  
Accordingly, there is no evidence of a diagnosis of arthritis 
during service or of a condition that would cause arthritis.  
At his November 2000 hearing before the undersigned, the 
veteran testified that he believed that his arthritis was due 
to cold exposure during service.  However, since the veteran 
is a lay person, his opinion as to the cause of his arthritis 
is of no probative value.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Additionally, there is no evidence in the 
service medical records of any type of cold injury during 
service or treatment for the residuals of such an injury 
during service.  Accordingly, there is no evidence in the 
record indicating that the veteran's current arthritis is 
related to any condition in service.  38 C.F.R. § 3.303 
(2000).

The veteran claims he was treated for arthritis within one 
year of discharge from service.  However, as a lay person, 
his opinion as to what he was treated for is of no probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Additionally, to the extent that his assertion that he had 
arthritis within one year of discharge is based on what he 
may have been told by medical professionals, such an 
assertion as to what a medical professional told him does not 
constitute competent evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  A December 1954 private medical statement 
and a December 1954 statement from a VA medical facility both 
indicate the veteran was evaluated for an inguinal hernia.  
There was no mention of arthritis or even a complaint of 
arthritis.  The veteran was asked to provide medical evidence 
of arthritis within one year of discharge from service.  
However, no such evidence has been received.  Accordingly, 
there is no competent evidence of arthritis within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a) 
(2000).  

Service connection may be granted for a disability that was 
incurred during service or within a period in which it may be 
presumed to have been incurred in service.  However, there is 
no such evidence of the incurrence of arthritis in service.  
Rather, the service medical records provide evidence that the 
veteran's joints were normal at discharge.  Additionally, the 
1954 private and VA medical statements indicate he only had 
complaints related to an inguinal hernia during the year 
following discharge from service.  Accordingly, the 
preponderance of the evidence indicates the veteran's 
arthritis was not incurred in service.  


ORDER

1.  New and material evidence has not been received and the 
claim for service connection for hypertrophic arthritis of 
the interphalangeal articulations is not reopened.  The claim 
is denied.

2.  Service connection for generalized arthritis other than 
arthritis of the interphalangeal articulations is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

